Citation Nr: 1111738	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  96-46 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left knee disability.  

3.  Entitlement to service connection for Brown-Sequared syndrome, claimed as secondary to service-connected lumbar spine disability.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in July 1996 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2005, the Board remanded the issues on appeal for evidentiary development and adjudication.  All requested action has been completed and the appeal has been returned to the Board for adjudication.  

The issues of entitlement to service connection for a cervical spine disability and Brown-Sequared syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has multiple sclerosis that is due to any incident or event in active military service, or that he manifested multiple sclerosis or symptoms reasonably attributed thereto within seven years after separation from service.  

2.  The preponderance of the most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected left knee chondromalacia patella is characterized by extension to zero degrees and flexion limited to no less than 115 degrees, with complaints of pain.  There is no more than mild instability in the left knee, with no residual symptoms otherwise attributable to removal of the Veteran's semilunar cartilage.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by service, nor may multiple sclerosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A separate initial rating of 10 percent based upon instability of the left knee is granted, subject to the laws and regulations governing the payment of monetary awards.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5257 (2010).  

3.  An initial disability rating in excess of 10 percent for service-connected left knee chondromalacia patella is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  § 4.71a, Diagnostic Code 5014/5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as multiple sclerosis, become manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking entitlement to service connection for multiple sclerosis on the basis that he manifested symptoms of the disability during the seven year presumptive period for multiple sclerosis as a chronic disability under 38 C.F.R. § 3.307.  

The service treatment records do not contain any complaints, treatment, or diagnosis of multiple sclerosis, and the preponderance of the post-service treatment records reflect that the Veteran was first diagnosed with multiple sclerosis many years after he was separated from service.  Several post-service treatment records reflect that the Veteran was diagnosed with multiple sclerosis in 1993; however, the Board finds that the evidence shows the Veteran was first diagnosed with multiple sclerosis in May 1994.  

In May 1993, the Veteran was admitted to the hospital for a thoracic discectomy after being diagnosed with a herniated nucleus pulposus.  At that time, the Veteran presented for treatment complaining of decreased motor function in the right lower extremity and decreased sensation in the left lower extremity.  He reported initially noticing these symptoms after lifting weights one month prior.  See private treatment records dated April and May 1993.  In September 1993, the Veteran reported that his strength was essentially back to normal and that he had no sensory deficits.  However, he reported having dizziness, which was thought to be orthostatic hypotension, vertigo, and unsteadiness, which he reported noting four weeks prior.  Because these symptoms were not thought to be related to the Veteran's thoracic spine condition, he was referred to neurology for a consultation.  See September 1993 private treatment records.  

A May 1994 treatment record reflects that the Veteran was referred to neurology for possible multiple sclerosis, noting the Veteran's previous symptoms of dizziness, diplopia, and unsteadiness.  The examining physician noted that several studies were ordered, including an MRI of the head, which revealed multiple plaques in the cortex and brainstem consistent with multiple sclerosis.  See private treatment records dated May 1994.  

As noted, the Veteran has asserted that, while he was not diagnosed with multiple sclerosis until after service, he first manifested symptoms of the disability while on active duty, as he suffered sporadic episodes of imbalance, dizziness, seeing spots, and blackouts.  He has asserted that he attributed his problems with imbalance to his alcohol use and left knee problems but that he now knows his symptoms were due to multiple sclerosis.  See Veteran's statements dated January 2006 and April 2007.  In support of his claim, the Veteran has also asserted that an MRI showed spots on his brain and spinal cord of such magnitude, quantity, severity, and age that they could have come from an earlier date.  See August 1996 Notice of Disagreement.  

In support of his claim, the Veteran has also submitted lay statements from various individuals purporting to establish that he manifested symptoms of multiple sclerosis during the seven year presumptive period, including as early as 1984.  Indeed, the Veteran's sister and brother-in-law state that they visited the Veteran on various occasions from 1984 to 1988 and he complained of occasional dizziness, leg weakness, and difficulty with balance.  See lay statements from L.J. and C.J. dated January 2006 and April 2007.  They also assert that the Veteran used a cane to walk.  See also lay statements from J.S. dated December 2005 and April 2007.

Lay persons are competent to report symptoms that are non-medical in nature and of which they have first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the statements submitted by the Veteran and other lay persons in this case, which purport to establish that the Veteran manifested symptoms of multiple sclerosis during service and as early as 1983, are considered competent lay evidence.  However, the credibility and probative value of their statements is significantly lessened given that the medical evidence of record.  

In evaluating this claim, the Board again notes that there is no medical evidence showing complaints or treatment for symptoms reasonably associated with multiple sclerosis until 1993.  While the lack of contemporaneous medical evidence showing treatment or complaints of symptoms is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, after reviewing the lay and medical evidence of record, the Board finds that the lay evidence of multiple sclerosis symptoms during service or as early as 1983 is inconsistent with the medical evidence of record, which is considered the most competent and credible evidence of record regarding the onset and presentation of the Veteran's symptoms.  The Board will explain.  

As noted above, the Veteran served on active duty from March 1968 to November 1982.  Very important in this case, when the Veteran sought to establish medical care in 1993, he did not report that his symptoms of unsteadiness or decreased motor function and sensation in his lower extremities had been present during service or for several years prior to 1993.  Instead, he reported that he first noticed those symptoms approximately one month prior to seeking treatment.  See private treatment records dated May and September 1993.  

Such histories reported by the Veteran for treatment purposes are found by the Board to be of more probative value than the more recent assertions and histories given for VA disability compensation purposes by the Veteran and the lay statements he has submitted.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In summary, the Board has weighed the lay and medical evidence of record and finds that the lay evidence of multiple sclerosis symptoms during service or as early as 1983 are of lesser probative value than the medical evidence that contains statements the Veteran made for treatment purposes, which reflect that his symptoms began in 1993.  

Therefore, the Board finds the preponderance of the most competent, credible, and probative evidence of record establishes that the Veteran was first diagnosed with multiple sclerosis in May 1994 and first manifested symptoms reasonably attributable to multiple sclerosis in approximately 1993, more than ten years after he was separated from service.  Because multiple sclerosis is not shown to be manifested during the applicable seven year presumptive period, presumptive service connection is not warranted for multiple sclerosis as a chronic disease under 38 C.F.R. § 3.307.  

The Board has considered whether service connection may be granted on a direct basis; however, no medical professional has evaluated the Veteran and determined that his multiple sclerosis is related to his military service.  In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim; however, the Board finds a VA examination is not warranted because the evidence of record does not establish an in-service event, injury, or disease to which the post-service diagnosis of multiple sclerosis may be associated or the presence of a multiple sclerosis, or symptoms reasonably attributed thereto, during the applicable presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, there is no evidence on which a doctor could state that the Veteran's problem began within the presumptive period other than the lay statements cited above, which the Board finds to be outweighed by the lay statement of the Veteran himself that he began to have problems many years after the presumptive period was over. 

Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the most competent, credible, and probative evidence of record is against the grant of service connection for multiple sclerosis, because multiple sclerosis, to include symptoms thereof, were not manifested during the seven year presumptive period, and there is no competent lay or medical evidence that establishes a nexus between the Veteran's military service and multiple sclerosis diagnosed more than ten years thereafter.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for left knee chondromalacia patella was established in March 1998, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5014, effective March 1996.  The Veteran disagreed with the disability rating assigned to his service-connected left knee disability.  

In October 1998, the RO granted a temporary total rating of 100 percent, from November 18, 1997, based upon evidence that he underwent surgery on his service-connected left knee disability and required at least one month of convalescence.  However, effective February 1, 1998, the Veteran's left knee disability was rated 10 percent disabling.  

The Veteran has consistently argued that his service-connected left knee disability warrants a disability rating higher than 10 percent.  The Board will proceed to evaluate whether a higher disability rating is warranted. 

As noted, the Veteran's service-connected left knee disability is currently rated 10 percent disabling under DC 5014, which provides the rating criteria for osteomalacia.  Under that code, disabilities are rated on limitation of motion of the affected parts, as degenerative arthritis.  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5257, recurrent subluxation or lateral instability warrant a 10 percent rating, if slight; a 20 percent rating, if moderate; and a 30 percent rating, if severe.  

Under DC 5260, limitation of flexion warrants a noncompensable (zero percent) rating, if limited to 60 degrees; a 10 percent rating, if limited to 45 degrees; a 20 percent rating, if limited to 30 degrees; and a 30 percent rating, if limited to 15 degrees.  

Similarly, under 5261, limitation of extension warrants a noncompensable (zero percent) rating, if limited to 5 degrees; a 10 percent rating, if limited to 10 degrees; a 20 percent rating, if limited to 15 degrees; a 30 percent rating, if limited to 20 degrees; a 40 percent rating, if limited to 30 degrees; and a 50 percent rating, if limited to 45 degrees.  Normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

Prior to November 1997

In evaluating the Veteran's left knee disability prior to November 1997, the Board notes that the evidentiary record does not contain a significant amount of information or evidence regarding the severity of the Veteran's left knee disability.  Indeed, a thorough physical examination of the Veteran's left knee, including a VA examination, was not conducted prior to November 1997.  Nevertheless, the evidentiary record contains treatment records which reflect that the Veteran complained of left knee pain and that his knee continued to give out.  Objective examination revealed crepitus and painful motion, but the specific degree to which the Veteran could flex or extend his knee was not provided and there was no evidence of swelling.  See private treatment records from Men's Correctional Institution dated from 1995 to 1996.  

From February 1998

The preponderance of the evidence shows that the Veteran has continued to report that he experiences pain and giving way in his left knee, with occasional reports of swelling and catching.  See treatment records dated August 2006, September 2007, and August 2008.  Despite the subjective complaints of instability, the preponderance of the objective evidence reveals that the Veteran's semilunar cartilage is normal, with no evidence of effusion or instability in the joint.  See August 2006 MRI report; treatment records dated May and December 2006.  Otherwise, the objective evidence reflects that the Veteran has slight tenderness in the left knee, with no limitation of flexion or extension of the knee joint.  However, there is evidence of clicking, crepitus, and pain in the left knee while demonstrating movement, but no swelling.  See treatment records dated December 2006, September 2007, and August 2008.  

At the February 2009 VA examination, the Veteran reported having constant pain that increased with activity and changes in the weather.  He reported that his knee unexpectedly gives way about once a week and that his knee chronically feels stiff and has intermittent swelling.  He specifically denied experiencing locking, subluxation, or dislocation in the left knee joint.  Objective examination revealed the Veteran was able to demonstrate normal extension to zero degrees and flexion to 110 degrees; however, the Veteran complained of pain while demonstrating movement, which did not change after repetition.  There was no swelling or crepitus in the left knee joint; nor was there any laxity to medial or lateral stress.  The final diagnosis was left knee pain consistent with degenerative disease.  

At the October 2010 VA examination, the Veteran reported having flare-ups of pain on a weekly basis that were caused by extended sitting, walking, or standing.  He also reported experiencing giving way, pain, stiffness, weakness, and crepitus, but he denied instability, subluxation, dislocation, locking, effusions, or incoordination.  Objective examination revealed normal range of motion from zero to 140 degrees, with no objective evidence of pain or changes with repetition.  The final diagnosis was a normal left knee examination.  

Based on the foregoing, the Board finds that an initial disability rating higher than 10 percent for the Veteran's service-connected left knee disability is not warranted under DC 5014/5003.  In making this determination, the Board notes that the initial 10 percent rating currently assigned reflects the evidence that shows the Veteran experiences painful, limited motion in his left knee.  As noted, the evidence dated prior to November 1997 only reflects that the Veteran's motion was painful, and the evidence dated from February 1998 shows that his range of motion is indeed limited.  However, while limited, the Veteran's range of motion is noncompensable under DCs 5260 and 5261, as extension limited to five degrees and flexion limited to 60 degrees is not reflected in the evidence of record.  Nevertheless, the evidence consistently shows that the Veteran complains of pain while demonstrating movement in his left knee, and the evidence does not reflect that the Veteran's service-connected left knee disability involves more than one major joint.  Therefore, no more than a 10 percent rating is warranted under DC 5014/5003.  

The Board finds that a separate 10 percent rating is warranted under DC 5257 throughout the pendency of this claim and appeal, given the Veteran's subjective report that his left knee continued to give out.  There is no objective evidence of instability in the Veteran's left knee; however, the Veteran is competent to report the symptoms he experiences.  Therefore, the Board finds the evidence supports a finding that the Veteran's service-connected left knee disability was manifested by no more than slight instability and, thus, warrants a separate 10 percent disability rating under DC 5257 prior to November 1997.  

In making this determination, the Board notes that VA General Counsel has advised that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic codes 5003 and 5257.  See VAOPGCPREC 28-97.  A disability rating higher than 10 percent is not warranted under DC 5257 because the evidence does not show that the Veteran's instability more nearly approximates a moderate or severe disability.  Indeed, as noted, there is only subjective evidence of instability in the left knee, with no objective evidence of laxity or instability in the left knee joint.  Therefore, the Board finds the Veteran's instability more nearly approximates a slight disability as contemplated by DC 5257.  

The Board has also considered the Veteran's left knee disability under all other potentially applicable diagnostic codes; however, the evidence does not reflect that the Veteran experienced ankylosis in his left knee, impairment of the tibia or fibula, or genu recurvatum prior to November 1997.  The Board notes that the Veteran had a medial meniscus tear, for which he underwent surgical treatment in November 1997; however, the evidence dated prior to November 1997 does not contain any lay or medical evidence of locking or effusion in the left knee joint.  While the evidence shows that the Veteran's medial meniscus was surgically removed in November 1997, the Board notes that the Veteran does not experience any residual symptoms that are not contemplated by the 10 percent ratings assigned for his limited, painful motion, or instability.  Therefore, the Board finds that assigning a separate 10 percent rating for any residual symptoms under DC 5258, from February 1998, would amount to pyramiding, which is prohibited.  See 38 C.F.R. § 4.14.  
Therefore, the Board finds that DCs 5256, 5257, 5258, 5259, 5262, and 5263 do not assist the Veteran in obtaining a higher disability rating.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010) and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require the Board to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the preponderance of the evidence does not reflect that the Veteran's left knee function is additionally limited by fatigue, weakness, incoordination, or lack of endurance, including after repetitive use.  In addition, the Board finds that any additional functional limitation due to pain is contemplated in the 10 percent rating assigned under DC 5003, as that rating was based upon degenerative arthritis manifested by painful motion.  Therefore, an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the grant of an initial disability rating higher than 10 percent under DC 5014/5003 for the Veteran's service-connected left knee chondromalacia patella.  However, the preponderance of the evidence supports the grant of a separate 10 percent disability rating, but no higher, under DC 5257 based upon instability.  All reasonable doubt has been resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in February 2005 and February 2007 that fully addressed all required notice elements with respect to the claims involving multiple sclerosis and the left knee.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The February 2007 letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  

With respect to the left knee issue, the Board notes that the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, supra, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied, and the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service treatment records from VA and private health care providers dated from 1993 to 2010.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded all required VA examinations in February 2009 and October 2010.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Entitlement to service connection for multiple sclerosis is denied.  

An initial disability rating in excess of 10 percent for service-connected left knee chondromalacia patella is denied.

A separate initial rating of 10 percent based upon instability of the left knee is granted, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The Veteran has asserted that service connection is warranted for a cervical spine disability because he received treatment for a cervical spine disability after a motor vehicle accident in service.  See April 2007 statement from the Veteran.  In the alternative, the Veteran has asserted that he believes his cervical spine disability is related to the stress caused by his left knee disability.  See March 2008 statement from the Veteran.  

The service treatment records reflect that the Veteran was diagnosed with mild neck strain in October 1971, with no indication as to how the neck condition was incurred.  The service treatment records reflect that the Veteran was involved in a motor vehicle accident in February 1979, after which he received treatment for a lumbar spine compression fracture.  However, the Veteran did not lodge any complaints regarding his cervical spine at that time and objective examination did not reveal any pertinent findings.  The Veteran complained of stiffness and pain in his right shoulder in January 1981; however, the service treatment records do not contain any additional complaints or treatment for a neck or cervical spine disability or injury, including at the November 1982 separation examination.  

Nevertheless, post-service treatment records show that, in March 1994, the Veteran was noted to have slight tenderness on the right side of his neck, which was diagnosed as cervical disc pain of C5-6.  A subsequent MRI of the cervical spine revealed moderate degenerative changes.  See post-service treatment records dated March to May 1994.  Indeed, subsequent testing confirmed the Veteran had early osteoarthritic changes in the cervical spine, with mild loss of disc height at C4-5 and C5-6.  See May 2001 MRI report; X-ray reports dated July 2004 and March 2009.  

While the post-service treatment records show the Veteran has been diagnosed with degenerative arthritis of the cervical spine, the evidence does not contain any indication as to the etiology of the cervical spine disability.  In this context, however, the Veteran has asserted that he believes his cervical spine disability is related to the stress caused by his service-connected left knee disability.  While the Veteran has not provided significant details about why he believes his cervical spine disability is related to his left knee disability, the evidentiary record reflects that service connection has been established for right shoulder degenerative joint disease, as secondary to service-connected left knee disability because the evidence showed that the Veteran's use of a cane in his right hand (due to his left knee disability) was a factor of the development of his right shoulder disability.  See December 2009 Rating Decision.  

It is not clear if the Veteran's cervical spine disability is a separate and distinct disability from his service-connected right shoulder disability, particularly given that the first post-service complaint of neck pain involved the right side of the Veteran's neck; nor is it clear if the Veteran's cervical spine disability is related to his service-connected left knee disability.  Therefore, because the Veteran has not been afforded a VA examination in conjunction with his cervical spine disability claim and there is insufficient medical evidence on which to decide this claim, the Board finds a remand is necessary in order to obtain a VA examination and opinion to determine the likely etiology of the cervical spine disability.  See McLendon, supra.  




Brown-Sequared Syndrome

The Veteran has asserted that he currently has Brown-Sequared syndrome that is secondary to his service-connected lumbar spine disability.  He has asserted that he had surgery for Brown-Sequared syndrome in 1993 or 1994, which included removal of one of his ribs.  See February 1997 statement from the Veteran.  

The evidentiary record shows the Veteran has been diagnosed with Brown-Sequared syndrome in the past.  In September 1993, while the Veteran was receiving treatment for possible multiple sclerosis, he was noted to have had Brown-Sequared syndrome, with right leg weakness and left leg sensory abnormalities, at the time of disk compression on his cord.  Likewise, a May 1993 MRI of the thoracic spine noted a history of Brown-Sequared syndrome, while an August 1995 treatment record notes that the Veteran had a Brown-Sequared syndrome lesion in April 1992.  

Despite the various notations of Brown-Sequared syndrome reflected in the record, it is not clear if this disability has been manifested during the appeal period or what the likely etiology of the disability is.  In this regard, the evidence seems to reflect that the Veteran's diagnosis of Brown-Sequared syndrome may be related to his lumbar and/or thoracic spine disabilities, as one treatment record notes that the Veteran had Brown-Sequared syndrome at the time of his lumbar disc compression and other records note a history of Brown-Sequared syndrome during treatment for the thoracic spine.  

Despite the evidence indicating that the Veteran's Brown-Sequared syndrome may be associated with his service-connected lumbar spine disability, the Board finds there is insufficient medical evidence of record that addresses the likely etiology of his disability.  Therefore, the Board finds a remand is necessary in order to obtain a VA examination and opinion to determine the etiology of the Veteran's Brown-Sequared syndrome.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine if he currently has a cervical spine disability that is related to his military service or, in the alternative, is proximately due to, the result of, or aggravated, by service-connected left knee disability.  

a. The examiner should indicate if the Veteran's current cervical spine disability is a separate and distinct disability from his right shoulder disability.  

b. The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's cervical spine disability was incurred during military service.  

c. The examiner is also requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's cervical spine disability is proximately due to, the result of, or aggravated by his service-connected left knee disability.  

d. A rationale should be provided for any opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

2. Schedule the Veteran for a VA examination to determine if he currently has Brown-Sequared syndrome that is proximately due to, the result of, or aggravated by service-connected lumbar spine disability.  Any and all studies deemed necessary by the examiner should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a. The examiner should indicate whether the Veteran has a current diagnosis of Brown-Sequared syndrome (simply stated, does the Veteran have this problem at this time).  The examiner should note that any evidence of the disability during the pendency of this claim and appeal (since March 1996) is acceptable evidence of a current disability for purposes of this examination.  

b. If the answer to the foregoing question is "no," the examiner is requested to address the evidence of record that refers to the Veteran's history of Brown-Sequared syndrome and explain if this disability is episodic in nature.  

c. If the answer to the foregoing is "yes," the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's Brown-Sequared syndrome is proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.  

d. A rationale should be provided for any opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should, then, be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


